Citation Nr: 1545701	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, both of which denied, in pertinent part, service connection for right ear hearing loss disability.

In June 2015, the Board remanded the appeal for evidentiary development.  In addition, the Board noted that in August 2009, less than one year following the March 2009 rating decision, new and material evidence was obtained that was sufficient to prevent the finality of the March 2009 rating decision, per 38 C.F.R. § 3.156(b).  A timely notice of disagreement was filed in July 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2015 Board remand instructed the AOJ to undertake the following development: (1) obtain records of the Veteran's August 2009 VA audiogram; (2) obtain updated VA treatment records; and (3) schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed right ear hearing loss.  A review of the record reveals that the AOJ fulfilled the first two directives, and a VA audiological examination was scheduled for July 2015.  However, a note from the Albany, New York VA Medical Center indicates that the Veteran did not appear for the examination.  In September 2015, the Veteran notified VA that he had moved to Colorado, and requested that the examination to be rescheduled at a facility in that state.  As the Veteran has presented good cause for his failure to appear at his examination, his request will be granted and another VA audiological examination should be scheduled in compliance with the Board's initial remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran currently has a right ear hearing loss disability and whether any hearing loss disability noted during the course of the appeal is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should then opinion as to whether it is as likely as not (50 percent or greater probability) that any current right ear hearing loss disability identified was incurred in service, within one year of separation, or is otherwise related to the Veteran's period of active duty.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After conducting any other necessary development, readjudicate the claim.  If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

